NOTICE: NOT FOR OFFICIAL PUBLICATION.
    UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                    AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                       IN THE
                  ARIZONA COURT OF APPEALS
                                    DIVISION ONE


THERMOLIFE INTERNATIONAL, LLC,1 Plaintiff/Appellee/Cross-Appellant,

                                           v.

    MUSCLEPHARM CORPORATION, Defendant/Appellant/Cross-Appellee.

                                No. 1 CA-CV 20-0209
                                  FILED 4-27-2021


              Appeal from the Superior Court in Maricopa County
                             No. CV2016-000113
                  The Honorable Roger E. Brodman, Judge

      AFFIRMED IN PART; VACATED AND REMANDED IN PART


                                      COUNSEL

Kercsmar & Feltus PLLC, Scottsdale
By Gregory B. Collins, Cara Molly Louise Rogers
Counsel for Plaintiff/Appellee/Cross-Appellant

Bonnett, Fairbourn, Friedman & Balint, P.C., Phoenix
By William F. King
Co-Counsel for Defendant/Appellant/Cross-Appellee

Kasowitz Benson Torres LLP, New York, NY
By Gavin D. Schryver Pro Hac Vice
Co-Counsel for Defendant/Appellant/Cross-Appellee



1This caption is amended as reflected. The amended caption shall be used
on all further documents filed in this appeal.
                   THERMOLIFE v. MUSCLEPHARM
                        Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge D. Steven Williams delivered the decision of the Court, in
which Judge Jennifer B. Campbell and Judge James B. Morse Jr. joined.


W I L L I A M S, Judge:

¶1             MusclePharm Corporation appeals the superior court’s grant
of summary judgment to ThermoLife International, LLC, the denial of
MusclePharm’s motion to amend its counterclaim, a discovery ruling, and
the court’s award of damages and interest. For reasons that follow, we
affirm all rulings except the interest award, which we vacate. We remand
for entry of a revised judgment consistent with this decision.

              FACTUAL AND PROCEDURAL HISTORY

¶2           ThermoLife is the owner and seller of its patented nitrate
compounds. MusclePharm is a performance lifestyle sports nutrition
company that markets and sells sports-nutrition products, including
dietary supplements, to retailers for resale to consumers.

¶3          In 2012, MusclePharm began negotiating to purchase nitrates
from ThermoLife for use in MusclePharm’s pre-existing nutritional
supplement product called Assault (“the Product”).

¶4            In 2013, MusclePharm released a version of the Product
incorporating ThermoLife’s nitrates. One week later, Peter Miller, the
president and Chief Innovation Officer of MusclePharm’s contract
manufacturer, F.H.G. Corporation d/b/a Capstone Nutrition
(“Capstone”), reported to MusclePharm that testing performed on the
Product showed that the new version had more propensity to clump than
the nitrate-free version of the Product. Miller also reported that he had
asked ThermoLife’s Chief Executive Officer, Ron Kramer, to add 1% silicon
dioxide, an anti-caking agent, to the nitrates “to assist” in correcting the
problem. Miller believes Kramer confirmed that ThermoLife would add 1%
silicon dioxide to the nitrates, which ThermoLife disputes.

¶5          The month following release of the Product containing
ThermoLife nitrates, MusclePharm began receiving customer complaints
about clumping. A month later, Miller sent an email to MusclePharm



                                     2
                   THERMOLIFE v. MUSCLEPHARM
                        Decision of the Court

stating that he “may need to go ask [Kramer] for a credit” because “we all
know its these nitrates causing the problems . . .”

¶6            Approximately two weeks later, MusclePharm executed its
first Purchase and License Agreement with ThermoLife, which required
MusclePharm to purchase a minimum amount of ThermoLife’s patented
nitrates for an initial term of one year. The agreement contained an
exclusion-of-warranties provision.

¶7            During 2014, MusclePharm continued to receive customer
complaints. In August 2014, MusclePharm asked Miller for “assistance”
with the clumping complaints and asked Miller’s team to “investigate.”
Miller emailed Kramer to advise about “more and more problems with [the
Product] clumping and the nitrates as well,” and asked him to “confirm the
exact amount of silicon [dioxide] added,” requesting the exact amount for
“all lots” received the previous year. Kramer shared Miller’s email with
ThermoLife’s nitrates supplier and asked the supplier for the statistics “on
how much silicon[] dioxide was added to all shipments.” The supplier
responded that, “[I]n general, we add 0.5% [silicon dioxide].” Miller
maintains that Kramer told him in a follow-up call that 1% silicon dioxide
was being added to the nitrates.

¶8         The following year, MusclePharm entered into a second
Purchase and License Agreement with ThermoLife, which required
MusclePharm to purchase minimum quantities of nitrates from ThermoLife
in 2015. The agreement again contained an exclusion-of-warranties
provision.

¶9          MusclePharm continued to receive customer complaints
about clumping. Sales of the Product declined. Thereafter, MusclePharm
did not purchase the requisite minimum quantities of nitrates from
ThermoLife in 2015 per the second agreement.

¶10          ThermoLife sued MusclePharm in 2016 for breach of contract.
MusclePharm counterclaimed, alleging breach of warranty and unjust
enrichment, and sought restitution. ThermoLife moved to dismiss the
counterclaims.   The    superior   court  dismissed     MusclePharm’s
unjust-enrichment claim, but denied the motion as to MusclePharm’s
breach-of-warranty claim.

¶11          ThermoLife filed its first motion for partial summary
judgment on its affirmative claims and on MusclePharm’s counterclaims.
To avoid disclosing confidential business information, ThermoLife
stipulated that the nitrates shipped to MusclePharm under its contracts


                                     3
                    THERMOLIFE v. MUSCLEPHARM
                         Decision of the Court

contained 0.05% silicon dioxide. MusclePharm moved for leave to amend
its counterclaims to add claims for fraud and breach of the implied
covenant of good faith and fair dealing. The superior court granted the
motion in part, but precluded MusclePharm from seeking consequential or
incidental damages. The court denied MusclePharm’s motion to amend the
complaint to assert a fraud claim, but permitted it to assert a claim for
breach of the duty of good faith and fair dealing. MusclePharm amended
its counterclaim, realleging its breach-of-warranty claim and alleging a
breach of the duty of good faith and fair dealing.

¶12           ThermoLife filed a second motion for partial summary
judgment on MusclePharm’s counterclaims and its own breach-of-contract
claim, for which MusclePharm raised the affirmative defense of material
breach. The record before the superior court on the motion for summary
judgment shows that MusclePharm’s expert, Dr. Kantha Shelke, testified in
her deposition that she did not know if adding 1% silicon dioxide would
have been sufficient to prevent clumping. Dr. Shelke further testified that
she could not state with any certainty what amount of silicon dioxide would
have prevented the clumping issues with the Product.

¶13          As to MusclePharm’s claim for breach of warranty, the court
found MusclePharm could not prove causation and granted summary
judgment to ThermoLife. As for ThermoLife’s claim for breach of contract
and MusclePharm’s affirmative defense of material breach of contract, the
court found that ThermoLife’s alleged promise to include the 1% silicon
dioxide was not an essential term of the contract and that the alleged failure
to add that amount was not a material breach that would excuse
MusclePharm’s failure to perform. Thus, the superior court granted
ThermoLife summary judgment, leaving only the issue of ThermoLife’s
damages.

¶14           MusclePharm claimed it discovered previously undisclosed
information related to its clumping allegations and moved for sanctions
against ThermoLife. The superior court denied the motion for sanctions. In
its ruling, the court reasoned that, although ThermoLife had a duty to
disclose the documents, the information “does not impact the reason why
the Court granted ThermoLife’s motion” for summary judgment because
MusclePharm had “not presented any evidence that would allow a
reasonable factfinder to conclude that the addition of 1% silicon dioxide to
the nitrates probably would have avoided clumping in [the Product].”

¶15        After a bench trial on ThermoLife’s damages, the court
awarded ThermoLife damages and interest at the rate of 10% from January


                                      4
                    THERMOLIFE v. MUSCLEPHARM
                         Decision of the Court

1, 2016 until paid in full pursuant to a contractual provision for “unpaid
amounts.” The court awarded fees and entered final judgment.

¶16          We have jurisdiction over MusclePharm’s timely appeal
under Article 6, Section 9, of the Arizona Constitution and A.R.S.
§ 12-2101(A)(1).2

                               DISCUSSION

I.     Motion for Summary Judgment

¶17           We review de novo the grant of summary judgment to
ThermoLife, viewing the evidence and reasonable inferences in the light
most favorable to MusclePharm. Andrews v. Blake, 205 Ariz. 236, 240, ¶ 12
(2003). We will affirm summary judgment if there is no genuine issue of
material fact and ThermoLife is entitled to judgment as a matter of law.
Ariz. R. Civ. P. 56(a); see Orme Sch. v. Reeves, 166 Ariz. 301, 305 (1990).

       A.     ThermoLife’s Claim for Breach of               Contract    and
              MusclePharm’s Material-Breach Defense

¶18          MusclePharm argues the superior court erred in granting
summary judgment to ThermoLife on its breach-of-contract claim and in
rejecting MusclePharm’s affirmative defense that ThermoLife materially
breached the contract.

¶19           A material breach occurs “when a party fails to perform a
substantial part of the contract or one or more of its essential terms or
conditions,” or fails to do something required by the contract that is so
important to the contract that the breach defeats the very purpose of the
contract. Rev. Ariz. Jury Instr. (“RAJI”) (Civil) Contract 9 (5th ed. 2015)
(citing Restatement (Second) of Contracts § 241 (1981)); Ry-Tan Constr., Inc.
v. Washington Elementary Sch. Dist. No. 6, 208 Ariz. 379, 399–401, ¶¶ 73–76
(App. 2004), vacated on other grounds by 210 Ariz. 419 (2005). “A material
breach by one party excuses performance by the other party to the
contract.” RAJI (Civil) Contract 9 (citing Restatement (Second) of Contracts
§ 241); Zancanaro v. Cross, 85 Ariz. 394, 400 (1959). In considering whether a
breach is material, relevant factors to consider can include “the extent to
which the injured party will be deprived of the benefit reasonably




2 ThermoLife timely cross-appealed but did not submit a cross-opening
brief. Thus, ThermoLife abandoned its cross-appeal.


                                      5
                    THERMOLIFE v. MUSCLEPHARM
                         Decision of the Court

expected.”3 RAJI (Civil) Contract 9 (citing Restatement (Second) of
Contracts § 241); see Maleki v. Desert Palms Pro. Props., L.L.C., 222 Ariz. 327,
332, ¶ 25 n.2 (App. 2009); Found. Dev. Corp. v. Loehmann’s, Inc., 163 Ariz. 438,
446 (1990). MusclePharm had the burden to prove material breach as an
affirmative defense. See Nat’l Bank of Ariz. v. Thruston, 218 Ariz. 112, 119,
¶ 27 (App. 2008) (proponent of affirmative defense has burden of proof) (as
amended).

¶20           Here, to succeed on its affirmative defense of material breach,
MusclePharm had to prove that the failure to add the allegedly promised
1% silicon dioxide to the nitrates defeated the very purpose of the contract.
The purpose of the contracts was to supply nitrates for use in the Product.
And nothing in the contract, including the warranty-exclusion provision,
addresses clumping at all. Therefore, the failure to add the allegedly
promised 1% silicon dioxide to the nitrates in an attempt to combat
clumping could not defeat the stated contractual purpose of supplying
nitrates.

¶21           MusclePharm also did not—and could not—prove that it was
reasonable to expect that the addition of 1% silicon dioxide to the nitrates
would prevent clumping in the Product. The superior court addressed this
reasonable expectation factor in its ruling, but phrased it in terms of
damages and harm, finding that “proof of injury/harm . . . is essential” and
that “MusclePharm failed to present evidence indicating that 1% silicon
dioxide probably would have prevented its product from clumping.”
Although expressed in terms of damages and harm, implicit in the court’s
reasoning is understanding that it was unreasonable for MusclePharm to
expect that the addition of 1% silicon dioxide would prevent clumping. We
agree. MusclePharm’s own expert did not know if adding 1% silicon
dioxide would prevent clumping and could not state with any certainty
what amount would have prevented clumping. As ThermoLife argues,
MusclePharm could not lose a purportedly expected benefit without a
causal link between the breached promise and the harm suffered. See
Ramaiah v. Palombi Homes Co., 1 CA-CV 07-0600, 2008 WL 2102460, at *4,
¶ 18 (Ariz. App. May 15, 2008) (mem. decision). Because the failure to add
1% silicon dioxide alone is insufficient to demonstrate a material breach of
the contract, we affirm summary judgment.




3There are other factors listed in § 241 of the Restatement (Second) of
Contracts, but they are not relevant to the inquiry here.


                                       6
                     THERMOLIFE v. MUSCLEPHARM
                          Decision of the Court

       B.      MusclePharm’s Counterclaim for Breach of Warranty and
               the Implied Covenant of Good Faith and Fair Dealing

¶22           MusclePharm also challenges the grant of summary judgment
against it on its counterclaim for breach of warranty and breach of the
implied covenant of good faith and fair dealing.

¶23            To succeed on its claim, MusclePharm had to prove that
ThermoLife’s alleged breach of warranty caused its damages. See
Restatement (Second) of Contracts § 347(a)-(b) (1981) (providing that an
injured party has a right to damages for losses “caused” by the breach);
Graham v. Asbury, 112 Ariz. 184, 185 (1975) (breaching party is liable for any
damages sustained “as a result” of the breach); N. Ariz. Gas Serv., Inc. v.
Petrolane Transp., Inc., 145 Ariz. 467, 478 (App. 1984); Thunderbird
Metallurgical, Inc. v. Ariz. Testing Lab’ys., 5 Ariz. App. 48, 50 (1967) (damages
recoverable in a contract action are those “proximately caused by the
breach”).

¶24           MusclePharm alleged that ThermoLife warranted its nitrates
contained 1% silicon dioxide, but supplied product that contained
significantly less than 1% silicon dioxide, “which caused
product-hardening and ‘clumping’ when incorporated into” the Product.
Assuming the truth of the warranty to supply 1% silicon dioxide, the
superior court found that MusclePharm’s expert failed to establish that it
was probable that a mixture with 1% silicon dioxide would prevent
clumping. We agree with superior court that the expert’s testimony did not
establish causation.

¶25            MusclePharm argues that the superior court relied on the
wrong causation standard and urges application of a different causation
standard relying on tort cases. See e.g., Thompson v. Sun City Cmty. Hosp.,
Inc., 141 Ariz. 597, 608 (1984) (applying an increased risk of harm causation
standard); Ontiveros v. Borak, 136 Ariz. 500 (1983) (noting “there is liability
if the result would not have occurred but for defendant’s conduct, even if
that conduct contributed only a little to plaintiff’s injuries”); Wisener v. State,
123 Ariz. 148, 150 (1979) (applying a “substantial factor” causation
standard); A Tumbling-T Ranches v. Paloma Inv. Ltd. P’ship, 197 Ariz. 545, 552,
¶ 25 (App. 2000) (noting “once a plaintiff proves that the defendants’
conduct contributed to the plaintiff’s damages, the burden of proof shifts to
the defendants”); Souza v. Fred Carries Conts., Inc., 191 Ariz. 247, 253 (App.
1997) (noting a proximate cause need contribute only slightly to the injury).
We agree with the superior court that the appropriate standard in this
contract case is a proximate causation standard. MusclePharm could not


                                        7
                    THERMOLIFE v. MUSCLEPHARM
                         Decision of the Court

prove that compliance with the allegedly breached term would have made
a difference in the clumping problems with the Product. The sole issue
regarding causation is what would have happened to the Product, with or
without the addition of the 1% silicon dioxide. MusclePharm did not
establish that even with the increased amount of silicon dioxide, the
Product would not have clumped.

¶26           MusclePharm argues that a combination of Dr. Shelke’s
testimony, including that it was one hundred percent likely the nitrates
would clump without the proper anti-caking agent, and circumstantial
evidence, such as the absence of customer complaints before the addition
of nitrates and presence of complaints afterwards, was sufficient to
establish a disputed issue of fact as to causation. But none of the cited
evidence, even in combination, was sufficient to raise a fact question
regarding causation. Because MusclePharm could not prove that
ThermoLife proximately caused its alleged damages, the superior court
properly granted summary judgment to ThermoLife on MusclePharm’s
breach of warranty claim.

II.    Denial of Motion to Amend to Add Fraud Claims

¶27           MusclePharm challenges the court’s denial of its motion to
amend the complaint to add a fraud claim. We review the denial of a motion
to amend a complaint for abuse of discretion. Swenson v. Cnty. of Pinal, 243
Ariz. 122, 128, ¶ 21 (App. 2017). “A court does not abuse its discretion in
denying a motion for leave to amend if the amendment would be futile.”
ELM Ret. Ctr., LP v. Callaway, 226 Ariz. 287, 292, ¶ 26 (App. 2010).

¶28            After discovery closed, and after ThermoLife had filed its first
motion for summary judgment, MusclePharm moved to amend the
complaint to add a fraud claim. The superior court denied leave to amend
on the basis of undue prejudice, the economic-loss rule, and futility. We
agree the fraud claim would be futile. As discussed above, MusclePharm
lacked any evidence to show that ThermoLife’s alleged promise to include
1% silicon dioxide in the nitrates proximately caused MusclePharm harm.
One of the nine elements of fraud is proximate injury, and MusclePharm
could not link ThermoLife’s nitrates to their declining sales. Brown v. Karas,
73 Ariz. 62, 67 (1951) (including proximate injury in the elements for fraud).
Accordingly, MusclePharm lacked proof of an essential element of a fraud
claim. Since MusclePharm could not prove fraud, allowing an amendment
of the complaint to add a fraud claim would have been futile. Id.




                                      8
                     THERMOLIFE v. MUSCLEPHARM
                          Decision of the Court

III.   Discovery Issue

¶29           MusclePharm argues the superior court erred in refusing to
grant additional discovery based on ThermoLife’s alleged disclosure
violations. We review “discovery issues for [an] abuse of discretion.”
Catrone v. Miles, 215 Ariz. 446, 454, ¶ 23 (App. 2007).

¶30           MusclePharm claims that documents discovered on the eve of
trial were relevant to establishing the importance of adding 1% silicon
dioxide to ThermoLife’s nitrates to combat clumping. The record shows
that, after the parties stipulated to additional discovery and after the
superior court granted MusclePharm leave to conduct supplemental
discovery, MusclePharm’s counsel stated vaguely at the oral argument on
its sanctions motion a desire for additional discovery. The superior court
did not address this oral request in its ruling on the motion for sanctions.
The court found that the newly discovered documents did not impact the
reason the court granted ThermoLife’s motion for summary judgment.
Thus, even assuming a proper discovery request, there was no need for the
court to grant additional discovery on an irrelevant issue. MusclePharm has
shown no error.4

IV.    Damages & Interest

¶31           Following a bench trial, we view the facts in the light most
favorable to upholding the superior court’s ruling and review de novo any
conclusions of law. Federoff v. Pioneer Title & Tr. Co. of Ariz., 166 Ariz. 383,
388 (1990); Bennett v. Baxter Grp., Inc., 223 Ariz. 414, 417, ¶¶ 2, 8 (App. 2010).
We will uphold findings of fact made after a bench trial unless the findings
“are clearly erroneous or unsupported by any credible evidence.” Federoff,
166 Ariz. at 388. When interpreting statutes, “[i]f the statute is clear and
unambiguous, we apply the plain meaning of the statute.” Hourani v. Benson
Hosp., 211 Ariz. 427, 431, ¶ 7 (App. 2005).

       A.     Damages

¶32         MusclePharm argues the superior court erred in awarding
ThermoLife damages under A.R.S. § 47-2708(B) because that statute
required ThermoLife to resell the Product to a different buyer to mitigate



4Because we affirm the superior court’s summary judgment rulings, we do
not address ThermoLife’s alternative argument that the court erred in
denying its first motion for summary judgment.


                                        9
                     THERMOLIFE v. MUSCLEPHARM
                          Decision of the Court

its damages and that the court erred in finding ThermoLife was a
lost-volume seller so as to excuse the mitigation requirement.

¶33           Although the superior court briefly mentioned the
lost-volume seller theory in its decision, the court did not find that
ThermoLife was a lost-volume seller, nor did A.R.S. § 47-2708(B) require
ThermoLife to attempt a resale. This statute, which ThermoLife agrees
applies, provides that the measure of the seller’s damages for
non-acceptance or repudiation is the “profit . . . the seller would have made
from full performance by the buyer . . . due credit for . . . proceeds of resale.”
A.R.S. § 47-2708(B). The plain language of A.R.S. § 47-2708(B) does not
require a seller to resell a good to recover damages in the event of
non-acceptance or repudiation. Instead, the statute requires a credit to the
buyer in the event the seller resells the good. Here, MusclePharm did not
order the requisite amount of nitrates so ThermoLife in turn did not order
those from its supplier and had no nitrates to resell. Under A.R.S.
§ 47-2708(B), ThermoLife was entitled to damages that would put it in the
position it would have been had the contract been performed. See also
A.R.A. Mfg. Co. v. Pierce, 86 Ariz. 136, 141 (1959); Restatement (Second) of
Contracts § 347(a)-(b); RAJI (Civil) Contract 17 (2013). MusclePharm does
not otherwise challenge the court’s damages calculations and we see no
error.

       B.     Interest

¶34          MusclePharm argues the superior court erred in awarding
ThermoLife 10% prejudgment interest under A.R.S. § 44-1201(D)(1) because
its damages were not liquidated.

¶35           The superior court did not award MusclePharm prejudgment
interest under A.R.S. § 44-1201. The court found that the 2015 contract
provides that interest on “unpaid amounts” is due at 10% and then
awarded 10% contractual interest beginning January 1, 2016 until paid in
full. Contrary to the court’s finding, the contract language provides that “all
late payments” accrue 10% annual interest.

¶36           MusclePharm argues the late payment provision does not
apply because ThermoLife never invoiced MusclePharm for unordered
nitrates and did not sue for late payments. ThermoLife argues that because
the court held MusclePharm breached the parties’ agreement, the total
amount of its damages became a “late payment” under the contract. It is
undisputed that MusclePharm did not order the requisite nitrates and
ThermoLife did not invoice MusclePharm for unordered goods. The failure



                                       10
                    THERMOLIFE v. MUSCLEPHARM
                         Decision of the Court

to order does not constitute a late payment. We vacate that portion of the
judgment ordering 10% contractual interest beginning January 1, 2016 and
remand to the superior court for a judgment consistent with this decision.

                               CONCLUSION

¶37           For the foregoing reasons, we affirm the superior court’s
ruling on liability and damages. We vacate the interest ruling and remand
for a revised judgment consistent with this decision. Both parties request
attorney’s fees and costs on appeal. As the net successful party on appeal,
we award ThermoLife attorney’s fees upon compliance with Arizona Rule
of Civil Appellate Procedure 21. Berry v. 352 E. Virginia, L.L.C., 228 Ariz. 9,
13–14, ¶¶ 22–24 (App. 2011). We award costs on appeal to MusclePharm in
accordance with A.R.S. § 12-342(a).




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                        11